                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

Eleven 10 LLC,                                  )       Case No. 1:18-cv-2318-JG
                                                )
          Plaintiff,                            )
                                                )       Judge James S. Gwin
                  vs.                           )
                                                )
Zhongshan Mai Bu Mould Co., Ltd. et al.         )
                                                )
          Defendants.                           )

                                Affidavit of Matthew J. Cavanagh

 I, Matthew J. Cavanagh, declare as follows:

          1.      I have personal knowledge of the facts stated herein and, if called as a

witness, could and would competently testify to them.

          2.      I am a member at the Cleveland, Ohio, law offices of McDonald Hopkins LLC

(“McDonald Hopkins”).

          3.      I am licensed to practice law in the state of Ohio, before the United States

District Court for the Northern District of Ohio, before various other federal courts, and

before the United States Patent and Trademark Office.

          4.      I am one of the attorneys representing plaintiff Eleven 10 LLC in this case.

Efforts to serve defendant under the Hague Convention

          5.      The defendant in this case is Zhongshan Mai Bu Mould Co., Ltd., which does

business as FMA, (“FMA”). FMA is a Chinese company that counterfeits Eleven 10’s

products and imports them into the U.S., where they are sold and resold on websites such

as Amazon, eBay, and AliBaba.



{8894879: }                                         1
          6.    After Eleven 10 filed this lawsuit, Eleven 10 engaged a professional translator

to translate the complaint and summons into Chinese, as required by the Hague

Convention for service on a Chinese company.

          7.    The only way to serve a Chinese company under the Hague Convention is to

submit a request to the Chinese Central Authority. According to the information provided

to the Hague Convention by China, the Chinese Central Authority is the International

Legal Cooperation Center (ILCC), Ministry of Justice of China (the “MOJ”).

          8.    On October 30, 2018, I sent the translated copy of the summons and

complaint, completed forms, and all other required paperwork to the MOJ. A true copy of

the cover letter sent to the MOJ is attached as Exhibit A. I have not included all of the

enclosures because they are voluminous. Those enclosures can and will be provided upon

the Court’s request.

          9.    On April 24, 2019, I emailed the MOJ to request a status update, a true copy

of which is attached as Exhibit B.

          10.   On April 24, 2019, the MOJ responded to my email by stating that the case

was received and registered and would be “transferred to our Supreme Court for the

further process.” A true copy of the MOJ response is attached as Exhibit C.

          11.   On March 26, 2020, I emailed the MOJ again to request a status update. A

true copy of my email is attached as Exhibit D.

          12.   The MOJ responded with an auto-reply that stated: “Due to the COVID-19

outbreak, our office will not be able to fully operate until April.” A true copy of the MOJ’s

response is attached as Exhibit E.



{8894879: }                                    2
          13.   On March 31, 2020, Eleven 10’s counsel sent a letter with copies of the

complaint and summons in English and Chinese to FMA at its address in Guangdong,

China. A true copy of that letter is attached as Exhibit F.

          14.   Due to new Chinese regulations, however, Federal Express was not

permitted to deliver the package without a name and phone number at the destination.

          15.   Eleven 10 is unable to obtain a name and phone number for FMA because it

does not provide any of that information on its website or in any publicly-available

resource.

          16.   Thus, Federal Express refused to deliver the package due to FMA concealing

the names and contact information for people that work at or operate the company in

China.

          17.   In an effort to perfect service or expedite service on FMA, I have

communicated with two different lawyers in China that practice law in China and who are

familiar with service of Chinese companies under the Hague Convention. Both advised

that there is no way to cause MOJ to move any quicker or to compel it to perfect service,

and U.S. companies are essentially at the mercy of the MOJ.

          18.   I have also spoken to two separate firms that specialize in serving Chinese

companies with process in U.S. federal lawsuits. Both gave the same advice as the Chinese

lawyers: there is nothing Eleven 10 can do to prompt MOJ to act or move quicker.

          19.   To date, the MOJ has not provided any certificate that service has been

completed, the MOJ has not provided any assurances that service will occur soon, and




{8894879: }                                   3
Eleven 10 and its counsel have made every reasonable effort to obtain service in

compliance with the Hague Convention.

Attorneys’ fees incurred

          20.   In 2005, I obtained my law degree from Case Western Reserve University

Law School in Cleveland, Ohio, and have practiced law continuously since then.

          21.   I have experience representing clients in a variety of civil litigation matters,

and I specialize in intellectual property litigation.

          22.   I am billing Eleven 10 an average of $450 per in this matter to represent it in

this action.

          23.   My current billing rate is reasonable and competitive among attorneys in the

field of intellectual property litigation in Cleveland, Ohio with my level of experience.

          24.   As evidence that my firm’s billing rates and legal fees are reasonable for this

geographic area and the subject matter of this case, I have reviewed the American

Intellectual Property Law Association (AIPLA) 2019 Report of the Economic Survey (the

“AIPLA Report”). A true copy of cited excerpts from the AIPLA Report is attached as

Exhibit G.

          25.   The AIPLA Report is an economic survey developed and managed by the Law

Practice Management Committee of the American Intellectual Property Law Association

(AIPLA) that collects, analyzes and reports billing rate and typical charges for certain

intellectual property legal services. U.S. Courts of Appeals and U.S. District Courts have

relied upon the AIPLA Economic Surveys to gauge the reasonableness of attorneys’ fees

sought in intellectual property litigation. See, e.g., View Eng’g, Inc. v. Robotic Vision Sys.,



{8894879: }                                    4
Inc., 208 F.3d 981, 987-88 (Fed. Cir. 2000) (approving lodestar calculation by district court

that used AIPLA survey); Mathis v. Spears, 857 F.2d 749, 755-256 (Fed. Cir. 1988) (district

court’s conclusion that billing rates “generally corresponded to those presented in the

[AIPLA] surveys and were [thus] reasonable in view of those surveys” was, “as the law makes

clear,” appropriate).

          26.   I am an intellectual property litigator, registered patent attorney, and

member at McDonald Hopkins and have been practicing law since 2005. The average

hourly billing rate in 2018 for a private firm partner in Other Central (which encompasses

Ohio) ranges from $342 (25th percentile) to $500 (75th percentile). (AIPLA Report, at p. I-

29.) The average hourly billing rate in 2018 for a private firm partner with 10-14 years of

experience is $346 (25th percentile) to $500 (75th percentile). My billing rate falls within

both ranges and is therefore reasonable.

          27.   Emily Vlasek is the associate that assisted me with this matter on behalf of

Eleven 10. Ms. Vlasek is a 2012 graduate of the Ohio State University Moritz College of Law.

Ms. Vlasek billed her time on this matter as a rate of $315 per hour. The average hourly

billing rate in 2018 for a private firm associate on partner-track in Other Central (which

encompasses Ohio) ranges from $251-$345/hr. (25-75% percentiles). (AIPLA Report, at p. I-

42.) The average hourly billing rate in 2018 for a private firm associate on partner-track

with 5-6 years of experience is $284-$458/hr (25-75% percentiles). (Id.) Ms. Vlasek’s billing

rate falls within these ranges and is therefore reasonable.

          28.   Ms. Vlasek and I performed a number of tasks in this lawsuit, including:

          ●     Investigate trade dress infringement by FMA and determine best legal
                methods for obtaining relief against same;

{8894879: }                                   5
